07/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0020



                                  No. DA 19-0020


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JACOB ANDREW SAUNDERS,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

August 21, 2020, within which to prepare, serve, and file its response brief.




JK                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             July 17 2020